Citation Nr: 0720818	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left ear hearing loss with pain.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye condition manifested by drooping of the eye lid.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a loss of sensation on the left side of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO), which denied entitlement to 
compensation for residuals from surgery for a plemorphic 
adenoma. 

In July 2006, the veteran and his representative appeared at 
the RO and offered testimony in support of the veteran's 
claim at a video conference hearing before the undersigned.  
A transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence directly to the Board, accompanied by a 
waiver of RO consideration.  Nevertheless, in view of the 
action taken below, initial consideration of this evidence by 
the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran submitted his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
October 2004. He has alleged that he experienced additional 
disability as a result of a surgical procedure performed by 
VA in June 2003.

For claims received after October 1, 1997, compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent; or that the proximate cause of 
the disability or death was an event not reasonably 
foreseeable.  38 C.F.R. § 3.361(d).

Here the veteran was examined by VA in May 2005 for residuals 
of his parotidectomy surgery and was found to have 
postoperative pain which the examiner stated may in part have 
been due to neuropathy of the greater auricular nerve.  The 
examiner further stated that it appeared that the veteran had 
some complications commonly seen with the veteran's type of 
surgery due to reintervention from the greater auricular 
nerve, including gustatory sweating.  

The Board finds a remand is required as there is presently 
insufficient competent evidence to clearly determine whether 
the proximate cause of the veteran's current disability, 
i.e., the surgical procedure performed by VA in June 2003, 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department, or involved an event not reasonably 
foreseeable.  Medical evidence that addresses these missing 
elements is essential in making an informed decision in this 
case.  The Board notes it is not apparent if the physician 
who provided the above referenced opinion in May 2005 had 
complete access to and reviewed the pertinent surgical and 
clinical records when forming his opinion.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). 

Accordingly, an addendum opinion must be requested from the 
examiner who performed the May 2005 VA examination that 
clearly addresses the elements necessary to establish 
compensation under 38 U.S.C.A. § 1151.  If and only if the 
opinion cannot be obtained, the veteran should be afforded a 
new VA examination to address these questions.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Little Rock VA Medical 
Center furnish originals, or copies 
certified by the appropriate hospital 
administrator, of the complete records of 
the veteran's hospitalization and 
treatment in June 2003 for surgery for a 
plemorphic adenoma, including progress, 
doctor's, and nurses notes.  All such 
available records should be associated 
with the veteran's claims file.  If any 
records are not available, a notation to 
that effect should be made in the 
veteran's claims folder.  

2.  Furnish the veteran the appropriate 
release forms to obtain copies of any VA 
and private medical records since June 
2003, which are not currently on file.  
These records should include the record 
of treatment received by the veteran at 
the emergency room of a private medical 
facility for left ear pain and leakage as 
discussed at the July 2006 hearing.  
Advise the veteran that his assistance is 
necessary in identifying and obtaining 
these records.

3.  Then, return the claims file to the 
examiner who conducted the May 2005 VA 
examination, and request that he clearly 
indicate whether the veteran currently 
experiences any additional disability as 
a result of the surgical procedure, 
including hearing loss, left eye lid 
drooping, and loss of sensation, 
performed by VA in June 2003, which was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in rendering the treatment.  In 
addressing this question, the examiner 
should opine whether VA failed to 
exercise the degree of care that would be 
expected of reasonable health care 
providers in rendering the treatment, or, 
that the treatment was rendered without 
the veteran's consent.  In determining 
events not reasonably foreseeable, the 
examiner should discuss whether or not 
any currently existing additional 
disability found on examination is 
considered by a reasonable healthcare 
provider to be an ordinary risk of the 
care rendered by VA in June 2003.  If 
such risk was known, the examiner should 
discuss whether it is the type of risk 
that a reasonable health care provider 
would have disclosed to the veteran.  If, 
and only if, the examiner who conducted 
the June 2003 VA examination is not 
available, then schedule the veteran for 
an appropriate VA examination to obtain 
the opinions requested above.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

